 

Case 3:12-cv-00325-RCJ-CBC Document 344 Filed 10/25/19 Page 1 of 3

This letter is intended as a formal objection to the proposed settlement in re: Zappos.com, Inc.
Customer Data Security Breach Litigation United States District Court, District of Nevada Case No.
3:12-cv-00325-RCJ-VPC, MDL No. 2357

Name: Allen Ernest Pendarvis Jr., 858 Rutledge Ave., Charleston, SC 29403
Statement: I am a settlement class member. See enclosed documentation (email notification).
I do not intend to appear at the Final Approval Hearing.

Objection: The settlement in this case is, in my opinion, a ludicriously disrespectful undervaluation
of consumers' privacy and financial security and an example of a failure of the class action lawsuit
system. In short, as recompense for having had my personal and financial security compromised as
a result of Zappos data breach, I am being offered the opportunity to continue to do business with
them, albeit with a small discount? If anything, settlement class members should have learned that
Zappos has insufficient data security and to not do business with them---this settlement is a benefit
to the company in question, not to the affected individuals.

My second, and more jaw-dropping objection, is the request for $1,597,500 in legal fees to
the Class Counsel, while the actual Service Awards to the Class Representatives totals $22,500. I
am hard-pressed to believe that Class Counsel can account for usual and customary legal charges
justifying that amount, especially in light of the negotiated settlement for the Class Members. In my
opinion, this settlement should be rejected outright, given that it appears to be a settlement designed
to benefit Zappos and the Class Counsel, in disregard for any meaningful compensation for the
Class Members or even Class Representatives. A 'cash-grab' settlement on behalf of the Class

Counsel is, in my opinion, a negotiation in bad faith, and should be summarily denied.

Thank you for your time and consideration,

Allen E. Pendarvis Jr. V FILED RECEIVED

~___ ENTERED ~___ SERVED on|
COUNSELUPARTIES OF RECORD i
OCT 25 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
: BY. cane we ACR PEPUTY |

 

 

 

 

 

 
Case 3:12-cv-00325-RCJ-CBC Document 344 Filed 10/25/19

M1 Gmail

 

Page 2 of 3

Allen Pendarvis <pendarva@gmail.com>

 

Settlement notification re: 2012 security incident
1 message

 

Zappos Data Settlement Administrator <info@e.zapposdatasettlement.com>
To: pendarva@gmail.com

Please take a moment to read this email.
Hi Allen Pendarvis,

You are receiving this email because you were a Zappos customer in January 2012. As such, we are
writing to inform you that a resolution has been reached in the class action lawsuit filed because of the
data breach that occurred during that time.

Important additional information is below, but the short version is that you are getting a 10%-off discount
code to use on an order placed before the end of year. You may also transfer the code to someone else

Here is your one-time-use code: LE7D-A8SLP6-XKVMA7. Once you've selected the items you want to
purchase on Zappos.com or the Zappos App, select "Proceed to Checkout" and you'll have a chance to
enter your code.

* For Desktop Users: Under "2. Payment Method," you'll see a dropdown for "Add gift card or
rewards code." Simply enter the code there, click "Apply," and continue checking out.

© For App Users: Select "Gift Codes" in the top right corner, enter your code, select save, and
continue checking out.

Thank you for your patience and understanding and, as always, we're here to help. If you need help with
placing an order, please don't hesitate to reach out by contacting us at 2012action@zappos.com. If you
need assistance regarding your legal rights related to this Notice, please see below and contact Zappos
Settlement Administrator, P.O. Box 43434, Providence, RI 02940-3434, 1-855-263-1060.

Your Friends at Zappos

Jn re: Zappos.com, Inc. Customer Data Security Breach Litigation
United States District Court, District of Nevada,
Case No. 3:12-cv-00325-RCJ-VPC,
MDL No. 2357

COURT ORDERED NOTICE OF CLASS ACTION SETTLEMENT

You are a member of the Settlement Class in the above-captioned lawsuit, which relates to a data security
hack against Zappos.com in January 2012. The case has settled, and you may use the unique code
provided above for 10% off a single future online purchase of goods on Zappos.com (or via the
Zappos.com mobile app), exclusive of shipping costs and taxes. You may also transfer or sell this code to
someone else for personal, non-commercial use.

The Court has preliminarily approved this settlement. It will hold a Final Approval Hearing in this case on
December 20, 2019 at 10:00 a.m. in Courtroom 3 of United States District Court for the District of
Nevada, located at 400 S. Virginia Street, Reno, Nevada 89501. At the Final Approval Hearing, the
Court will decide whether to approve the settlement and whether to grant Class Counsel's requests for
$1,597,500 in attorneys’ fees, costs, and expenses, and for service awards of $2,500 to each of the nine
Representative Plaintiffs (i.c., a total of $22,500 in requested service awards). You have the right to attend
the Final Approval Hearing and to be represented by counsel of your choice (at your own expense). For
more information, including information about how to object to the settlement or to the request for
attorneys’ fees, costs, expenses or to the request for service awards, please visit this website
www.zapposdatasettlement.com.

If you do not use or transfer your discount code, you have the right to request exclusion from the
settlement ("opt out") or to object to the settlement, but the deadline for this is November 29, 2019. Please
click here for additional details.

If you do not request exclusion from the settlement before the deadline and if the Court approves the
settlement, you will release (give up) all claims against Zappos and related parties (including
Amazon.com) that pertain in any way to the January 2012 data security hack.

If the court does not approve the settlement, the discount code may expire at the time of the Final
Approval Hearing; otherwise the discount code is good until December 31, 2019.

Please review the complete, court-approved notice here for additional information, rules for use of the
discount code and information about how to obtain a substitute code if you are unable to use it due to
hospitalization or military service.

If you believe you have received this message in error, please use this link to unsubscribe.

Fri, Oct 18, 2019 at 7:44 PM
 

Case 3:12-cv-00325-RCJ-CBC Document 344 Filed 10/25/19 Page 3 of 3

efeqgeeyen flo tt fAUN Ey foley deg dafyledefdega flag SSZE1Z-Tosse

PZLEPLOZPO6SE66

c
w
>
WwW
c
“= Oo
w

19SbQ_ AN 'OU2y
Ss wivibar, ‘Ss OGh

ayy Q $4ny) evr?)

Te Md

GL, LOO ke
Roe DS

NOLL SEP TS HOY

fopbz WS 'wpnsay)
any Ppayyny 853
suvpuad UR
